Citation Nr: 0004908	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right ear disability, 
to include hearing loss.


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1976 to May 1979.

This appeal arose from an April 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO) which denied the veteran's claim 
of entitlement to service connection for a right ear 
disability.  The veteran appealed that decision to the Board 
of Veterans' Appeals (the Board).

The veteran was originally represented in this appeal by the 
California Department of Veterans Affairs (CDVA).  In 
December 1995, CDVA informed the RO that the veteran was 
represented by a private attorney and that CDVA's power of 
attorney was canceled.  In January 1996, the veteran's 
attorney of record spoke with an RO employee and informed her 
that she no longer represented the veteran and was not in 
contact with him.  The attorney then sent a letter to the RO 
withdrawing as his representative.  The Board thus considers 
the veteran to be unrepresented at this time.

The veteran was scheduled to appear before a traveling Member 
of the Board in January 1996.  He failed without reason to 
report for the hearing.  The Board will therefore proceed 
with this case as if the veteran's request for a hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicative of a current right ear disability.

2.  There is no competent medical evidence of record 
demonstrating a relationship between the veteran's claimed 
right ear disability and his military service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a disability of the 
right ear.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right ear 
disability, to include hearing loss.  In the interest of 
clarity, the Board will initially review the factual 
background of this case.  Pertinent law and regulations will 
ten be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

The veteran's service medical records have been carefully 
reviewed.  In a report of medical history in conjunction with 
his enlistment physical examination in August 1976, the 
veteran evidently gave a history of ruptured tympanic 
membrane.  Physical examination of the ears was negative.  On 
audiology examination, pure tone thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
15
15
15
15

There are no service medical records indicating ear problems 
until the veteran's May 1979 separation physical examination.  
He complained of hearing problems and was referred to a 
specialist, who identified chronic suppurative otitis media , 
right.  An audiology examination was conducted, with results 
as follows: 



HERTZ



500
1000
2000
4000
RIGHT
65
55
55
40
LEFT
10
5
10
10

In February 1992, the veteran filed a claim for service 
connection for right ear damage".  He indicated that his 
only medical treatment has been from VA, most recently in 
1986.  The RO obtained reports of VA outpatient medical 
treatment from 1984 to 1988.  Those reports did not mention 
ear problems or hearing loss.
The veteran was scheduled for a special VA audiological 
examination in March 1992.  He failed to report for the 
examination.  The RO denied the veteran's claim in the April 
1992 rating decision which is the subject of this appeal.  

The RO has evidently had no direct contact with the veteran 
since July 1994.  As noted in the Introduction, he failed to 
report for a scheduled Travel Board hearing in January 1996.  
At that time his former attorney indicated that to her 
knowledge the veteran was homeless and had no fixed address 
or telephone number.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Failure to report for examination

The Board notes that 38 C.F.R. § 3.655 (1999) addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that when 
entitlement to a benefit can not be established or confirmed 
without a current VA examination and a claimant without good 
cause fails to report for such examination, the claim shall 
be rated based on the evidence of record.

Analysis

As noted above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, there is evidence of in-service right ear 
otitis media and hearing loss in the form of the May 1979 
separation physical examination, discussed above.  The second 
prong of the Caluza analysis has therefore been satisfied.  

The lone May 1979 report is the only evidence in the record 
of right ear problems.  There is no post-service medical 
evidence that the veteran's right ear problems have 
continued.  To make the claim well grounded, the veteran 
would need to submit competent medical evidence that he has 
currently has a right ear disability and that such is related 
to his military service.  This requires medical evidence to 
that effect.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

The RO scheduled the veteran for a VA examination in March 
1992.  He failed to report for the examination.  As indicated 
above, the claim must therefore be decided on the evidence of 
record.  38 C.F.R. § 3.655.  Since there is medical evidence 
of any current right ear disability, the claim must be denied 
as not well grounded.

The record indicates that the veteran may be homeless.  
However, this does not relieve him of the obligation of 
informing the RO of his present whereabouts.  The Board notes 
the Court's decision in Hyson v. Brown, 5 Vet. App. 262, 265 
(1993), which stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
In any event, there is no evidence of record which indicates 
that the veteran did not receive notice of the scheduled VA 
examination or that he attempted to reschedule the 
examination after receiving the May 1993 Statement of the 
Case, which addressed the matter of his failure to report for 
the examination.


In summary, the Board finds that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for a right ear disability, to include otitis 
media and hearing loss.  In the absence of a well-grounded 
claim, the benefit sought on appeal is denied.

Additional Matter

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997).  

In scheduling the veteran for a VA examination in March 1992 
in the absence of medical evidence of a current disability, 
the RO accorded the claim more deference than it deserved.  
See Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) [holding that VA cannot assist a 
claimant in developing a claim which is not well grounded].  
The Board observes that the RO's action, undertaken many 
years before the Court's decision in Morton, does not create 
any additional duty to assist on the part of VA.

The Court has held that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits. This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has 
also held that the obligation exists only in the limited 
circumstances where an appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341 
(1996).


In this case, VA is not aware of any additional evidence 
which may have a bearing on the veteran's claim.  By this 
decision, the Board is informing the veteran of the kind of 
evidence that would serve to make his claim well grounded, 
namely medical evidence of the presence of a current right 
ear disability and medical nexus evidence linking any such 
disability to his military service.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for a 
disability of the right ear, to include hearing loss, is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "Otitis media is an 'inflammation of the middle ear.' Dorland's Medical Dictionary 1202 (27th ed. 1988)."   
See Russell v. Principi, 3 Vet. App. 310, 316 (1992) (consolidated with Collins v. Principi (en banc).

